DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2022 was filed after the mailing date of the fina on 8/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 11/29/2022 has been entered.  Claims 17-18 have been canceled and claim 26 has been added.  Applicant’s amendment and corresponding arguments, see pages 7-9, with respect to claims 10 and 25 have been fully considered and are persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected for claiming a process without setting forth any steps involved in the process.  The phrase "said articles being obtained from an initial mix" is not a positive recitation of a step but merely a description of the material composition which can be used to make an object.  See MPEP § 2173.05(q).
Claims 11-16, 19-24 and 26 are rejected for dependence on claim 10.
Allowable Subject Matter
Claim 25 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 25 is allowable for requiring:
“…wherein the synthetic aggregates and filler have the filling chemical composition:
43%  < SiO2 < 80%,
5%  < CaO < 20%,
0%  < MgO < 12%,
0%  < Al2O3 < 25%,
0%  < ZrO2 < 20%,
0%  < Na2O < 12%, and
0%  < K2O < 10%; 
the SiO2 being present substantially only in amorphous form while any case of the SiO2 in crystalline form being present in quantities of less than 1% by weight.
The closest prior art, Toncelli (US 2008/0006956 A1), discloses a method for manufacturing articles in the form of a slab or block (paragraphs 0003-0006, claim 1).  The articles are obtained from an initial mix comprising aggregates and a binder (paragraph 0003, a granulate of chosen and predefined particle size and a binder), characterized in that the initial mix comprises stone-like synthetic aggregates and fillers, which contain silicon dioxide (paragraph 0042, colloidal silica, quartz powder filler, kaolin powder filler and quartziferous sand).  However, Toncelli neither teaches nor suggests the aggregates and fillers having the specific composition claimed above nor silicon dioxide being substantially in amorphous form and the concentration of crystalline silicon dioxide.
Another prior art, Schafer (US 3,396,067), was referenced for disclosing articles obtained from a mixture comprising stone-like aggregates (col. 1, lines 17-18, simulated onyx material), fillers (col. 5, lines 3-13) and a binder resin (col. 2, lines 8-40).  The aggregates and fillers being frits (col. 5, lines 13-35, Ferro Frit 3134 and 3278) having compositions of 19.5% CaO and 45.5% SiO2 and 6.9% CaO and 56.3% SiO2, respectively.  The datasheets, Ferro Frit 2008 and Digital Fire Oxide 2005, were further referenced for disclosing the composition of common oxides of glass frits (e.g. SiO2, CaO, MgO, ZrO2).  However, similar to Toncelli, neither Schafer nor said datasheets teaches or suggests the specific composition as claimed above.  While it could be conceivable to form a mixture having the oxides listed above, the prior art neither teaches nor suggests the specific concentrations as claimed above.  As disclosed in the current application, the composition of aggregates and fillers are critical to provide specific physical properties to the slab or block (e.g. high whiteness, resistance of acids and strong bases).  Likewise, the level of amorphous SiO2 avoids the generation of harmful dust (page 3 of the instant Specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  C
“…initial mix comprises stone-like aggregates and fillers…wherein the synthetic aggregates and filler have the filling chemical composition:
43%  < SiO2 < 80%,
5%  < CaO < 20%,
0%  < MgO < 12%,
0%  < Al2O3 < 25%,
0%  < ZrO2 < 20%,
0%  < Na2O < 12%, and
0%  < K2O < 10%; the SiO2 being present substantially only in amorphous form while any case of the SiO2 in crystalline form being present in quantities of less than 1% by weight.”;
wherein the initial mix undergoes vacuum vibro-compression followed by a binder hardening step; or is subjected to a rolling process in which the mix is distributed widthwise on top of a conveyor belt so that an upper surface of the mix is configured to be subjected to a pressing action by a cylinder or by a second synchronized belt situated opposite the conveyor belt; or is subjected to a pressing process in which the mix is distributed widthwise on top of a support and then subjected to a pressing action by a press ram; or is subjected to an extrusion process through a die having a same shape as a cross-section of the slab.  Claims 11-14 would be allowable for the same reasons as indicated with respect to claim 25 above; specifically, the prior art neither teaches nor suggests the claimed methods of forming the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        12/09/2022